Citation Nr: 9901673	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-31 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chondromalacia.  

4.  Entitlement to service connection for arthritis.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for fatigue.  

7.  Entitlement to service connection for diarrhea.  

8.  Entitlement to service connection for an undiagnosed 
illness due to Gulf War Service.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 1970 
and from December 1990 to May 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 1998, a video conference hearing was held before H. 
N. Schwartz, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  


REMAND

The veteran was lasted examined by VA in August 1997.  This 
examination covered only some of the claimed disabilities.  
The previous examinations were in 1993.  On April 28, 1998, 
the VA Under Secretary for Health published guidelines for 
disability examinations of Gulf War veterans (IL 10-98-010).  
This requires examiners to consider all symptoms, and 
associate the symptoms with a diagnosis or an undiagnosed 
illness.  Review of the previous examination reports 
discloses that they do not meet the requirements of the new 
examination protocol.  Since many of the veterans claims are 
of symptoms due to undiagnosed illness, he should be examined 
under the new protocol.  

The veteran has supplied some records from his private 
employer.  In as much as the employment covers much of the 
relevant time period, these records should be obtained.  

The Board REMANDS the case to the RO for the following:  

1.  After obtaining the appropriate 
releases, the RO should obtain a complete 
copy of the veterans records from the 
Goodyear Medical Center.  Any hearing 
conservation data should also be obtained 
from the veteran's employer.  

2.  The veteran should be scheduled for 
an examination in accordance with the VA 
Under Secretary for Healths Information 
Letter, IL 10-98-010, dated April 28, 
1998.  

3.  In November 1993, Dr. Z entered an 
impression of decreased hearing with 
tinnitus since Vietnam.  It is not clear 
whether the impression was based on a 
review of the record or just history as 
provided by the veteran at time of the 
examination.  The file should be returned 
to Dr. Z for clarification.  The examiner 
should have an opportunity to review all 
the records, including the service 
medical records.  The examiner is 
requested to answer the following.  Based 
on the numerous findings of 15/15 and the 
veterans denial of hearing loss and ear 
trouble, what is the likelihood that 
hearing loss and tinnitus are due to 
service, including service in Vietnam?  
If Dr. Z is no longer available, the file 
should be referred to a professional for 
an opinion. 

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when a claimant fails 
to report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This remand serves as 
notification of the regulation.  

5.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
